‘~

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

 

BALL METAL BEVERAGE CONTAINER
CORP.,

Plaintiff and Counterclaim Defendant,

Vv.

CROWN PACKAGING TECHNOLOGY,
INC., AND CROWN CORK & SEAL USA, Civil Action No. 3:12-cv-0033 (WHR)
INC.,

Defendants and Counterclaim Plaintiffs,
v.
REXAM BEVERAGE CAN COMPANY,

Counterclaim Defendant.

 

 

ORDER

Upon the Motion of Counterclaimants Crown Packaging Technology, Inc. and Crown
Cork & Seal USA, Inc., and for good cause shown, IT IS HEREBY ORDERED that the briefing
on Counter Defendants’ Bill of Costs is stayed unless and until this Court’s Judgment is affirmed

by the Sixth Circuit Court of Appeals and mandated back to the District Court.

Date: tl - go-19 ee a
Honorable Walter H. Rice
United States District Judge
-- www Te he

COPIES TO:

David C. Greer, Trial Attorney
Atty Reg. No: 0009090
dcg@biesergreer.com

James H. Greer, Trial Attorney
Atty Reg. No: 0046555
jhg@biesergreer.com

Bieser, Greer & Landis, LLP

6 North Main Street, Suite 400
Dayton, Ohio 45202

(937) 223-3277

Dale M. Heist (pro hac vice)
dheist@bakerlaw.com

John F. Murphy (pro hac vice)
johnmurphy@bakerlaw.com ,
Aaron Bruce Rabinowitz (pro hac vice)
arabinowitz@bakerlaw.com

Daniel J. Goettle (pro hac vice)
dgoettle@bakerlaw.com

Alaina J. Lakawicz (pro hac vice)
alakawicz@bakerlaw.com

Baker & Hostetler LLP

2929 Arch Street

Philadelphia, PA 19104

(215) 568-3100

Attorneys for Crown Packaging Technology,
Inc., and Crown Cork & Seal USA, Inc.

9474.205329/772270

CON wee ee

John D. Luken, Trial Attorney (0013326)
Joshua A. Lorentz (0074136)

Dinsmore & Shohl, LLP

255 East Fifth Street, Suite 1900
Cincinnati, Ohio 45202

Phone: (513) 977-8200
john.luken@dinsmore.com
joshua.lorentz@dinsmore.com

Attorneys for Ball Metal Beverage Container
Corp. and Rexam Beverage Can Company
